DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/09/2021 and 06/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection/s to the Specification
The title of the invention, “WAVELENGTH CONVERSION ELEMENT AND PROJECTOR,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 14, 15, 19, 20, 22, 23, and 30 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nojima (US 20150205189 A1).
Regarding claim 1, Nojima teaches a wavelength conversion element (1B; Fig. 8), comprising a substrate (12B and 121), a wavelength conversion layer (10B), a reflective layer (11B), and a heat conductive layer (13B), wherein: the wavelength conversion layer (10B) is disposed on the substrate (12B and 121), the reflective layer (11B) is disposed on the substrate (12B and 121) and is located between the substrate (12B and 121) and the wavelength conversion layer (10B), and the heat conductive layer (13B) is disposed on the substrate (12B and 121), wherein at least a portion of the heat conductive layer (13B) is located between the substrate (12B and 121) and the reflective layer (11B).
Regarding claim 2, Nojima further teaches the heat conductive layer (13B) comprises a heat conductive material and a filler material ([0132], [0135]).
Regarding claim 3, Nojima further teaches a thermal conductivity coefficient of the heat conductive material is between 200 W/mK and 5000 W/mK ([0132], [0135]).
Regarding claim 4, Nojima further teaches the heat conductive material comprises graphene, diamond, silver, copper, aluminum, gold, silicon carbide, or a combination of the foregoing ([0132], [0135]).
Regarding claim 5, Nojima further teaches the filler material comprises silicon dioxide colloid, zirconium dioxide colloid, silicone resin, epoxy resin, ceramic resin, silicone, silica sol, silicate, phosphate, sulfate, borate, or a combination of the foregoing ([0132], [0135]).
Regarding claim 6, Nojima further teaches an orthogonal projection of the heat conductive layer (13B) on the substrate (12B and 121) is less than the substrate (12B and 121) and completely overlaps an orthogonal projection of the reflective layer (11B) on the substrate (12B and 121) and an orthogonal projection of the wavelength conversion layer (10B) on the substrate (12B; Fig. 8).
Regarding claim 14, Nojima further teaches the substrate (12B and 121) comprises a base board (12B) and a surface treatment layer (121), at least a portion of the surface treatment layer (121) is located between the heat conductive layer (13B) and the base board (12B).
Regarding claim 15, Nojima further teaches a material of the base board (12B) comprises aluminum, and a material of the surface treatment layer (121) comprises alumina (aluminum oxide; [0130]).
Regarding claim 19, Nojima further teaches an orthogonal projection of the surface treatment layer (121) on the base board (12B) completely overlaps the base board (12B; Fig. 8).
Regarding claim 20, Nojima further teaches an orthogonal projection of the heat conductive layer (13B) on the base board (12B) is less than the base board (12B) and completely overlaps an orthogonal projection of the reflective layer (11B) on the base board (12B) and an orthogonal projection of the wavelength conversion layer (10B) on the base board (12B; Fig. 8).
Regarding claim 22, Nojima further teaches an orthogonal projection of the surface treatment layer (121) on the base board (12B) completely overlaps the base board (12B) and an orthogonal projection of the heat conductive layer (13B) on the base board (12B; Fig. 8).
Regarding claim 23, Nojima further teaches an orthogonal projection of the reflective layer (11B) on the base board (12B) is less than the base board (12B) and completely overlaps an orthogonal projection of the wavelength conversion layer (10B) on the base board (12B; Fig. 8).
Regarding claim 30, Nojima teaches a projector (Fig. 5 and 7), comprising a light-emitting unit (6), a wavelength conversion element (1B; Fig. 8), a light valve (730R/B/G), and a projection lens (750), wherein: the light-emitting unit (6) is configured to emit an illumination light beam, the wavelength conversion element (1B; Fig. 8) is disposed on a transmission path of the illumination light beam, and the wavelength conversion element (1B; Fig. 8) comprises a substrate (12B and 121), a wavelength conversion layer (10B), a reflective layer (11B), and a heat conductive layer (13B), wherein: the wavelength conversion layer (10B) is disposed on the substrate (12B and 121), the reflective layer (11B) is disposed on the substrate (12B and 121) and is located between the substrate (12B and 121) and the wavelength conversion layer (10B), and the heat conductive layer (13B) is disposed on the substrate (12B and 121), wherein at least a portion of the heat conductive layer (13B) is located between the substrate (12B and 121) and the reflective layer (11B), the light valve (730R/B/G) is disposed on the transmission path of the illumination light beam and is configured to convert the illumination light beam into an image light beam, and the projection lens (750) is disposed on a transmission path of the image light beam and is configured to project the image light beam.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nojima.
Regarding claim 7, Nojima further does not explicitly teach an orthogonal projection of the heat conductive layer (13B) on the substrate (12B and 121) is greater than an orthogonal projection of the reflective layer (11B) on the substrate (12B and 121).
Having an orthogonal projection of the heat conductive layer (13B) on the substrate (12B and 121) is greater than an orthogonal projection of the reflective layer (11B) on the substrate (12B and 121) does not change or affect the functionality of the device in any way.
Lacking criticality to the functioning of the invention, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the size of the heat conductive layer such that an orthogonal projection of the heat conductive layer (13B) on the substrate (12B and 121) is greater than an orthogonal projection of the reflective layer (11B) on the substrate (12B and 121), e.g., .00001% greater.
Regarding claim 8, Nojima further teaches the orthogonal projection of the reflective layer (11B) on the substrate (12B and 121) completely overlaps an orthogonal projection of the wavelength conversion layer (10B) on the substrate (12B and 121). 
Nojima does not explicitly teach the orthogonal projection of the heat conductive layer (13B) on the substrate (12B and 121) completely overlaps the substrate (12B and 121).
Having the orthogonal projection of the heat conductive layer (13B) on the substrate (12B and 121) completely overlaps the substrate (12B and 121) does not change or affect the functionality of the device in any way.
Lacking criticality to the functioning of the invention, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the size of the heat conductive layer such that the orthogonal projection of the heat conductive layer (13B) on the substrate (12B and 121) completely overlaps the substrate (12B and 121).
Regarding claim 16, Nojima further teaches an orthogonal projection of the surface treatment layer (121) on the base board (12B) completely overlaps an orthogonal projection of the heat conductive layer (13B) on the base board (12B; Fig. 8).
Nojima does not teach the orthogonal projection of the surface treatment layer (121) on the base board (12B) being less than the base board (12B).
Having the orthogonal projection of the surface treatment layer (121) on the base board (12B) less than the base board (12B) does not change or affect the functionality of the device in any way.
Lacking criticality to the functioning of the invention, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the size of the surface treatment layer such that the orthogonal projection of the surface treatment layer (121) on the base board (12B) is less than the base board (12B).
Regarding claim 17, Nojima further teaches the orthogonal projection of the surface treatment layer (121) on the base board (12B) completely overlaps an orthogonal projection of the reflective layer (11B) on the base board (12B) and an orthogonal projection of the wavelength conversion layer (10B) on the base board (12B).

Claims 9-11, 18, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nojima in view of Takagi (US 20190179219 A1).
Regarding claim 9, Nojima does not explicitly teach the heat conductive layer (13B) extends and covers a side surface of the reflective layer (11B) in a direction parallel to an optical axis of excitation light of the wavelength conversion layer (10B).
Takagi teaches the heat conductive layer (55, 56) extends and covers a side surface of the reflective layer (43) in a direction parallel to an optical axis of excitation light of the wavelength conversion layer (Fig. 3, 6E, 7, 8, 9D, and 10).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Nojim with Takagi; because it allows increasing heat transfer.
Regarding claims 10 and 18, and 21, the combination of Nojima and Takagi consequently results in the heat conductive layer (55, 56 of Takagi) contacts a bottom surface of the wavelength conversion layer (42 of Takagi), and the orthogonal projection of the heat conductive layer (55, 56 of Takagi) on the substrate/base board (41 of Takagi) is less than the base board and completely overlaps an orthogonal projection of the wavelength conversion layer (42 of Takagi) on the substrate/base board (41 of Takagi; Fig. 7, 8, 9D).
Regarding claim 11, neither Nojima nor Takagi explicitly teaches the orthogonal projection of the heat conductive layer (13B) on the substrate (12B and 121) completely overlaps the substrate (12B and 121).
Having the orthogonal projection of the heat conductive layer (13B) on the substrate (12B and 121) completely overlaps the substrate (12B and 121) does not change or affect the functionality of the device in any way.
Lacking criticality to the functioning of the invention, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the size of the heat conductive layer such that the orthogonal projection of the heat conductive layer (13B) on the substrate (12B and 121) completely overlaps the substrate (12B and 121).
Regarding claim 24, Nojima does not teach in a direction parallel to an optical axis of excitation light of the wavelength conversion layer (10B), the heat conductive layer (13B) extends and covers a side surface of the reflective layer (11B) and contacts a bottom surface of the wavelength conversion layer (10B), and an orthogonal projection of the wavelength conversion layer (10B) on the base board (12B) is less than the orthogonal projection of the heat conductive layer (13B) on the base board (12B) and greater than an orthogonal projection of the reflective layer (11B) on the base board (12B).
Takagi teaches the heat conductive layer (55, 56) extends and covers a side surface of the reflective layer (43) in a direction parallel to an optical axis of excitation light of the wavelength conversion layer and contacts a bottom surface of the wavelength conversion layer (42) and an orthogonal projection of the wavelength conversion layer (42) on the base board (41) being greater than an orthogonal projection of the reflective layer (43) on the base board (41; Fig. 3, 6E, 7, 8, 9D, and 10).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Nojim with Takagi; because it allows increasing heat transfer.
Neither Nojima nor Takagi teaches the orthogonal projection of the wavelength conversion layer on the base board being less than the orthogonal projection of the heat conductive layer on the base board.
Having the orthogonal projection of the wavelength conversion layer on the base board being less than the orthogonal projection of the heat conductive layer on the base board does not change or affect the functionality of the device in any way.
Lacking criticality to the functioning of the invention, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the size of the wavelength conversion layer such that the orthogonal projection of the wavelength conversion layer on the base board being less than the orthogonal projection of the heat conductive layer on the base board, e.g., .00001% less.

Claims 12, 13, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Nojima in view of Kobayashi (US 20180356715 A1).
Regarding claims 12 and 25, Nojima does not explicitly teach the heat conductive layer (13B) extends and covers a first side surface of the reflective layer (11B) and a second side surface of the wavelength conversion layer (10B) in a direction parallel to an optical axis of excitation light of the wavelength conversion layer (10B).
Kobayashi teaches the heat conductive layer (22) extends and covers a first side surface of the reflective layer (21) and a second side surface of the wavelength conversion layer (12) in a direction parallel to an optical axis of excitation light of the wavelength conversion layer (12; Fig. 4).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Nojima with Kobayashi; because it allows controlling the beam profile of the output light.
Regarding claim 13, neither Nojima nor Kobayashi explicitly teaches the orthogonal projection of the heat conductive layer (13B) on the substrate (12B and 121) completely overlaps the substrate (12B and 121).
Having the orthogonal projection of the heat conductive layer (13B) on the substrate (12B and 121) completely overlaps the substrate (12B and 121) does not change or affect the functionality of the device in any way.
Lacking criticality to the functioning of the invention, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the size of the heat conductive layer such that the orthogonal projection of the heat conductive layer (13B) on the substrate (12B and 121) completely overlaps the substrate (12B and 121).
Regarding claim 26, Nojima further teaches an orthogonal projection of the surface treatment layer (121) on the base board (12B) completely overlaps an orthogonal projection of the heat conductive layer (13B) on the base board (12B; Fig. 8).
Nojima does not teach the orthogonal projection of the surface treatment layer (121) on the base board (12B) being less than the base board (12B).
Having the orthogonal projection of the surface treatment layer (121) on the base board (12B) less than the base board (12B) does not change or affect the functionality of the device in any way.
Lacking criticality to the functioning of the invention, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the size of the surface treatment layer such that the orthogonal projection of the surface treatment layer (121) on the base board (12B) is less than the base board (12B).

Regarding claim 27, Nojima further teaches an orthogonal projection of the surface treatment layer (121) on the base board (12B) completely overlaps the base board (12B), and an orthogonal projection of the heat conductive layer (13B) on the base board (12B) is less than the base board (12B).
Regarding claim 28, Nojima further teaches an orthogonal projection of the surface treatment layer (121) on the base board (12B) completely overlaps the base board (12B) and an orthogonal projection of the heat conductive layer (13B) on the base board (12B).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Nojima in view of Arakawa (US 20190187545 A1).
Regarding claim 29, Nojima does not explicitly teach an adhesive layer, disposed on the substrate (12B and 121) and located between the wavelength conversion layer (10B) and the reflective layer (11B).
Arakawa teaches an adhesive layer (44), disposed on the substrate (41) and located between the wavelength conversion layer (42) and the reflective layer (43; Fig. 3-6).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Nojima with Arakawa; because it allows fastening different kinds of reflective layers to the wavelength conversion layer.


Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents, US 20210223672 A1, US 20210096357 A1, US 20210098662 A1, WO 2020135295 A1, US 20210108767 A1, WO 2020088161 A1, US 20210098657 A1, US 20190331989 A1, US 20160077415 A1, US 20160040857 A1, and US 20170015901 A1, disclose wavelength conversion device with reflector layer, adhesive layer and substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882